Citation Nr: 0805646	
Decision Date: 02/19/08    Archive Date: 03/03/08

DOCKET NO.  06-07 353	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to an initial evaluation in excess of zero 
percent for Crohn's disease and gastroesophageal disease 
(also claimed as ulcerative colitis).


ATTORNEY FOR THE BOARD

S. Shoreman, Associate Counsel


INTRODUCTION

The veteran had active service from December 1983 to 
September 2004.

This matter comes before the Board of Veterans' Appeals 
(Board) from an October 2004 rating decision by the above 
Department of Veterans Affairs (VA) Regional Office (RO).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant when further action is required.


REMAND

The veteran wrote in a February 2006 statement that his 
Crohn's disease was not in complete remission, as the VA 
examiner found in July 2004.  In addition, the veteran felt 
that he had more frequent symptoms of gastroesophageal 
disease than the VA examiner noted.

A review of the report from the July 2004 VA examination 
shows that the examiner noted that the veteran's Crohn's 
disease was asymptomatic, that he had experienced no episodes 
in the prior year, and that he was not on any specific 
maintenance therapy.  The VA examiner wrote that the veteran 
had the onset of mild intermittent heartburn in 1998, and 
that since that time he had suffered heartburn once or twice 
a week, for which he used Tums as needed.  The examiner also 
noted that the veteran did not have a history of dysphagia, 
gastrointestinal bleeding, wheezing, choking, or other 
symptoms referable to reflux.

The veteran wrote in February 2006 that the symptoms relating 
to his Crohn's disease were in the moderate to severe range 
with frequent flare-ups.  In addition, he wrote that he had 
taken Azulfidine for his condition but had to discontinue it 
because of an allergic reaction and, since he was posted in 
an overseas location with limited resources, other 
medications were not prescribed.  In light of the veteran's 
contentions, the Board finds that another VA examination is 
warranted.

On June 20, 2007, the veteran was notified by the RO that his 
appeal had been certified and sent to the Board.  On July 3, 
2007, the Board received treatment records for the veteran 
from S.R.F., M.D.  Since Dr. F's report is new evidence, the 
Board is required to refer it to the RO for review before 
acting on the veteran's appeal.  38 C.F.R. § 20.1304(c). 


Accordingly, the case is REMANDED for the following action:

1.	The veteran should be requested to 
provide any medical records relating to 
Crohn's disease and gastroesophageal 
disease, not already of record, or 
provide the identifying information and 
any necessary authorization to enable 
the RO to obtain such evidence on his 
behalf.

2.	After the foregoing development has 
been completed to the extent possible, 
the veteran should be afforded a new 
examination.  All indicated tests and 
studies are to be performed.  The 
claims folder must be made available to 
the examiner for review of the case.  A 
notation to the effect that this record 
review took place should be included in 
the report.

3.	Thereafter, the RO should readjudicate 
the veteran's claim for a compensable 
rating for Crohn's disease and 
gastroesophageal disease.  If this 
appeal remains denied, the veteran 
should be provided with a supplemental 
statement of the case (SSOC).  The SSOC 
should contain notice of all relevant 
actions taken on the claim, to include 
a summary of the evidence and 
applicable law and regulations 
pertinent to the issues currently on 
appeal since the January 2006 SOC.  An 
appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a final decision 
of the Board of Veterans' Appeals is appealable to the U.S. 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a final 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2007).


